Exhibit 99.1 Consolidated financial highlights Consolidated Three months ended March 31, ($ 000s except per unit data) % Change Revenue (net of royalties and financial derivative instruments) $ $ (1 ) Funds flow from Provident Midstream operations (1) ) Funds flow from Provident Upstream operations (1) $ $ ) Funds flow from operations $ $ ) Per weighted average unit – basic and diluted $ $ ) Distributions to unitholders $ $ ) Per unit $ $ ) Percent of funds flow from operations paid out as declared distributions 81
